DETAILED ACTION

Status of the Application
	Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority

	The instant application has a filing date of October 27, 2021, and claims priority as a continuation-in-part (CIP) of application # 17/065,446 (filed on 10/7/20) which claims for the benefit of prior-filed provisional application # 62/911,379 (filed on 10/7/19) and prior-filed provisional application # 62/911,377 (filed on 10/7/19). This application also claims priority as a continuation-in-part (CIP) of application # 17/033,890 (filed on 9/27/20) which claims for the benefit of prior-filed provisional application # 62/906,099 (filed on 9/26/19).

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
This application is claiming the benefit of prior-filed Application No. 17/033,890 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Application No. 17/033,890 was abandoned on June 9, 2021, whereas the instant Application was filed on October 10, 2021. As such, the instant Application was not copending with Application No. 17/033,890 when it was filed. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications. 
This application is claiming the benefit of prior-filed Application No. 17/065,446  under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Application No. 17/065,446 was abandoned on June 17, 2021, whereas the instant Application was filed on October 10, 2021. As such, the instant Application was not copending with Application No. 17/065,446 when it was filed. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Claims 1-14 are therefore entitled only to the filing date of the continuation-in-part application (October 27, 2021).

Examiner further notes that the disclosure of the prior-filed Applications Nos. 17/033,890 and 17/065,446 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	Claims 1-14 are not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by either of these applications. None of the instant claim limitations, nor any of the figures or subject matter disclosed in paragraphs [0024]-[0085] of the instant application are recited or supported in either of applications 17/033,890 or 17/065,446. Claims 1-14 are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by the priority documents. Claims 1-14 are therefore entitled only to the filing date of the continuation-in-part application (October 27, 2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract

	The abstract of the disclosure is objected to because it exceeds the maximum allowable word count (165 written, 150 is allowed). Correction is required. See MPEP § 608.01(b). 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Objections
	Claim 1 is objected to because of the following informalities: --a implementing-- should be deleted preceding “an automated deals evaluation and management platform” in the preamble to ensure the claim language conforms with standard grammatical construction. Appropriate correction is required. 
Claim 1 is objected to because of the following informalities: --generated-- should be deleted subsequent to “generating a coupon” to ensure the claim language conforms with standard grammatical construction. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: --vehicle-- should be inserted preceding “listing” at the end of the claim to maintain consistency of terminology throughout the claims. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: --deal-- should be inserted to replace “due” in the “performing a due verification” as it is believed this is a typo. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: --that-- should be inserted preceding “is to be funded” to ensure the claim language conforms with standard grammatical construction. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: --vehicle-- should be inserted preceding “listing” to maintain consistency of terminology throughout the claims. Appropriate correction is required.

Claim Interpretation
	Claims 1-14 contain limitations or information dependent on a conditional being true (e.g., “once the maximum discount is defined by the automated deals evaluation and management platform using a pricing engine, determining…performing…implementing…and 
generating” recited in claim 1, “once the deal is accepted” recited in claim 12, “once the deal is approved” recited in claim 14). These claims are directed to methods, yet the claim language does not require the recited conditions to be true/met (e.g., it is not explicit or required that the automated deals evaluation and management platform has defined the maximum discount). As such, the contingent limitations in these claims are not given patentable weight. Per MPEP 2111.04 II “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). For the sake of expediting prosecution, the Examiner will treat these limitations as if they were drafted to require the conditionals to be true/met. However, Applicant must appropriately amend the claims in order for these limitations to be given patentable weight.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-14 is/are drawn to methods (i.e., a process). As such, claims 1-14 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 recites/describes the following steps; 
determining that a seller submits a deal with details of the vehicle, buyer and price; 
determining that the submitted deal is communicated into an automatic system verification process to satisfy a specified set of qualifications; 
determining that the deals are accepted or rejected based on satisfying the eligibility criteria defined under the respective profiles; 
once the maximum discount is defined, determining the discount base on the following line items; 
based on the verification type chosen by the seller during deal submission, performing a due verification and passing the verified deals with a financial operations team; 
implementing a coupon verification; and 
generating a coupon generated and tagging the coupon to a buyer and a vehicle listing on which the deal was submitted and the seller of the listing

These steps, under its broadest reasonable interpretation, describe or set-forth verifying vehicle deals and generating a coupon for a vehicle deal/listing based on various vehicle/buyer/seller details and predefined qualifications/criteria and presenting the generated coupon, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions (including agreements in the form of contracts; legal obligations; an advertising, marketing or sales activity or behavior; business relations); and/or managing personal behavior or relationships or interactions between people. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“by the automated deals evaluation and management platform” (claim 1)
“using a pricing engine…with the pricing engine” (claim 1)
“to a buyer email” (claim 1)

The requirement to execute the claimed steps/functions “by the automated deals evaluation and management platform” (claim 1) and/or “using a pricing engine…with the pricing engine” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer (see e.g., paras [0081]-[0084] of Applicant’s published disclosure). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “to a buyer email” (claim 1) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where material is transmitted digitally/electronically rather than physically using paper mail. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-14 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). For example, claim 2 recites “wherein the details of the vehicle, buyer and price comprises information being submitted by the dealer”. This is an abstract limitation which further sets forth the abstract idea encompassed by claim 2. This limitation is not an “additional element”, and therefore it is not subject to further analysis under Step 2A- Prong Two or Step 2B. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “by the automated deals evaluation and management platform” (claim 1) and/or “using a pricing engine…with the pricing engine” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “to a buyer email” (claim 1) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2-14 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 

	Claim 1 recites computer-implemented functional claim language with the claim element “determining with the pricing engine the discount base on the following line items”. Claim 12 relatedly requires “the deal goes through a baseline pricing which decides an amount of the asked DMP gap is to be funded by the online vehicle sales platform”. However, the specification fails to provide an adequate algorithm or step-by-step instructions for how the pricing engine determines the discount . Figure 7 and paragraph [0077] provide a way of determining a base coupon value, which is adequate. However, Figure 8 and paragraphs [0030]-[0031] and [0078]-[0079], which pertain to the pricing engine determining the actual discount amount (which is what is claimed) fail to provide sufficient detail. There are no details provided for how the engine reduces the coupon value to 8956 as discussed in paragraph [0078]. Furthermore, there is not Appendix B, which is referenced. Furthermore, paragraph [0079] literally refers to a  “blackbox” maximum engine and refers to unspecified “algorithms”. Furthermore, the apparent algorithms in Figure 8 are insufficient as “Y%” is undefined and “XXX” is undefined and “ZZZZZ” is undefined”.
In other words, the claims recite functional claim language without providing in the specification examples of species that achieve the claimed function, and does not provide a disclosure of the algorithm/step-by-step instructions in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function.
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).


	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors. Below are several examples.

	Claim 1 recites the phrase "the vehicle, buyer and price." There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the phrase “the vehicle, buyer and price” will be interpreted as being “a vehicle, buyer and price.”
	Each of the dependent claims are similarly rejected by virtue of their dependency on this claim.

	Claim 1 recite the phrase "the deals." There is insufficient antecedent basis for this limitation in the claims. The claim previously only refers to a singular deal For the purpose of examination, the phrase “the deals are” will be interpreted as being “the deal is.”

	Claim 1 recite the phrase "the eligibility criteria defined under the respective profiles." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “the eligibility criteria defined under the respective profiles” will be interpreted as being “the specified set of qualifications.”

	Claim 1 recite the phrase "the maximum discount." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “once the maximum discount is defined” will be interpreted as being “once a maximum discount is defined.”

	Claim 1 recite the phrase " the discount base." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “the discount base” will be interpreted as being “a discount base.”

	Claim 1 requires “determining with the pricing engine the discount base on the following line items” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Firstly, the phrase “the following line items lacks antecedent basis. Furthermore, the claim fails to recite any following line items. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. For the purpose of examination, the phrase “determining with the pricing engine the discount base on the following line items” will be interpreted as “determining with the pricing engine a discount based on items”.

	Claim 1 recite the phrase "the verification type chosen by the seller." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “the verification type chosen by the seller” will be interpreted as being “a verification type chosen by the seller.”

	Claim 1 recite the phrase "the verified deals." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “the verified deals” will be interpreted as being “a verified deal.”

	Claim 1 requires “passing the verified deals with a financial operations team” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by passing the deals “with” a financial operations team.. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. For the purpose of examination, the phrase “passing the verified deals with a financial operations team” will be interpreted as “passing a verified deals to a financial operations team”.

	Claim 1 requires “tagging the coupon to a buyer email” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “tagging” a coupon to an email are unclear, and the specification fails to provide any clarification or suggestion of what “tagging” would be. This is also not a term of art that would have been known to a PHOSITA. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. For the purpose of examination, the phrase “tagging the coupon to a buyer email” will be interpreted as “transmitting the coupon to a buyer email”.

	Claims 2 recite the phrase "the dealer." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “the dealer” will be interpreted as being “a dealer.”

	Claims 12 recite the phrase "the eligibility criteria check." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “post the eligibility criteria check” will be interpreted as being deleted, as this verbiage is unnecessary for construing the claim scope.

	Claims 12 and 13 recite the phrase "the asked DMP gap." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “the asked DMP gap” will be interpreted as “the DMP GAP”.

	
Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claims 1-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Strauss et al. (U.S. PG Pub No. 2017/0316459, November 2, 2017 - hereinafter "Strauss”)

With respect to claim 1, Strauss teaches a method for implementing a implementing an automated deals evaluation and management platform comprising:
determining that a seller submits a deal with details of the vehicle, buyer and price; ([0048] “vehicle data system may obtain data from a variety of sources…dealers”, [0053] “dealer may also provide one or more upfront prices…offset from an inventory price for the vehicle configuration…particular make, model, and trim”, [0162]-[0163] “data on sales transactions…make, model, trim…geographic location…purchase price… identity of purchaser”, see also [0061]-[0063] & [0133])
determining that the submitted deal is communicated into an automatic system verification process to satisfy a specified set of qualifications; ([0179] “verifying that the transaction price falls within a certain range of an estimated MSRP…verifying that the dealer cost for the transaction falls within a range”, see also [0065])
determining that the deals are accepted or rejected by the automated deals evaluation and management platform based on satisfying the eligibility criteria defined under the respective profiles; ([0179] “verifying that the transaction price falls within a certain range of an estimated MSRP…verifying that the dealer cost for the transaction falls within a range”, see also [0166])
once the maximum discount is defined by the automated deals evaluation and management platform using a pricing engine, determining with the pricing engine the discount base on the following line items; ([0038] & [0063] & [0066] & [0079]-[0081] & [0015]-[0016]) system determines a user/deal-specific discount based on various factors and the discount is less than or up to a maximum possible discount as defined by the system)
based on the verification type chosen by the seller during deal submission, performing a due verification and passing the verified deals with a financial operations team; ([0166] “finance and agreement data…when a buyer purchases a vehicle using a loan or lease…financial institution…process requires two steps” – therefore a deal verification is performed based on verification type (e.g., loan/lease) and passed to financial operations team)
implementing a coupon verification; and generating a coupon generated and tagging the coupon to a buyer email and a vehicle listing on which the deal was submitted and the seller of the listing ([0087] “incentives, such as incentives…may be sent by…email) to the user”, [0073]-[0074] “generate messages based on dynamic incentive information and send messages…redemption code…confirm that an incentive should be provided to a user participating in a transaction (e.g., at the dealer)”,  [0043] “incentive certificate for a first vehicle…redeemable…”, also see Figs 12B and  13 for tagging at vehicle listing and seller)


With respect to claim 2, Strauss teaches the method of claim 1;
wherein the details of the vehicle, buyer and price comprises information being submitted by the dealer ([0048] “vehicle data system may obtain data from a variety of sources, including…dealers”, [0053] “dealer may also provide one or more upfront prices…offset from an inventory price for the vehicle configuration…particular make, model, and trim”)


With respect to claim 3, Strauss teaches the method of claim 2;
wherein the details of the vehicle, buyer and price comprises a vehicle make ([0053] “dealer may also provide one or more upfront prices…for the vehicle configuration…particular make, model, and trim”, [0162]-[0163] “data on sales transactions…make, model, trim…geographic location…purchase price… identity of purchaser”, [0110])

With respect to claim 4, Strauss teaches the method of claim 3;
wherein the details of the vehicle, buyer and price comprises a vehicle model [0053] “dealer may also provide one or more upfront prices…for the vehicle configuration…particular make, model, and trim”, [0162]-[0163] “data on sales transactions…make, model, trim…geographic location…purchase price…identity of purchaser”, [0110])

With respect to claim 5, Strauss teaches the method of claim 4;
wherein the details of the vehicle, buyer and price comprises a vehicle year ([0165] “vehicle description information…model year, make, model…”, [0089] “vehicle configuration…particular year, make, model, and/or trim”)

With respect to claim 6, Strauss teaches the method of claim 5;
wherein the details of the vehicle, buyer and price comprises a vehicle trim [0053] “dealer may also provide one or more upfront prices…for the vehicle configuration…particular make, model, and trim”, [0162]-[0163] “data on sales transactions…make, model, trim…geographic location…purchase price… identity of purchaser”, [0110])


With respect to claim 7, Strauss teaches the method of claim 6;
wherein the details of the vehicle, buyer and price comprises a regular selling price of the vehicle ([0053] “dealer may also provide one or more upfront prices…offset from an inventory price for the vehicle configuration…” – inventory price is a “regular selling price”, [0170] “OEM pricing data…invoice price…MSRP…sticker price” – invoice price is a “regular selling price”)

With respect to claim 8, Strauss teaches the method of claim 7;
wherein the details of the vehicle, buyer and price comprises a seller asking price ([0053] “dealer may also provide one or more upfront prices…offset from an inventory price for the vehicle configuration…” – upfront price is a “seller asking price”, [0169], [0115]-[0116])


With respect to claim 9, Strauss teaches the method of claim 8;
wherein the details of the vehicle, buyer and price comprises a buyer offer price ([0163] “purchase price”, [0133] “user…price”,  [0093] “price of vehicle…vehicle transaction price”)


With respect to claim 10, Strauss teaches the method of claim 9;
wherein the details of the vehicle, buyer and price comprises a DMP GAP comprising the difference between the seller asking price and the buyer offer price ([0093] “transaction price net of incentives…MSRP minus weighted incentives…” the difference between the MSPR and the transaction price is the maximum discount”, see also [0115]-[0116] & [0171])


With respect to claim 11, Strauss teaches the method of claim 10;
wherein the details of the vehicle, buyer and price comprises an online vehicle marketplace account details of the vehicle ([0054] “obtain data from DMS…inventory management companies…on behalf of the dealer…listing aggregators”, see also [0164])


With respect to claim 12, Strauss teaches the method of claim 11;
wherein once the deal is accepted post the eligibility criteria check, the deal goes through a baseline pricing which decides an amount of the asked DMP gap is to be funded by the online vehicle sales platform ([0093] “transaction price net of incentives…MSRP minus weighted incentives…” the difference between the MSPR and the transaction price is the maximum discount”, see also [0115]-[0116] & [0171]) – Examiner notes this limitation is given no patentable weight as the limitation does not positively recite a step of performing baseline pricing or deciding an amount of the DMP GAP, but rather merely suggests an intended result (e.g., external activities) of accepting a deal)


With respect to claim 13, Strauss teaches the method of claim 12;
wherein the amount of the asked DMP gap is the maximum allowed discount ([0093] “transaction price net of incentives…MSRP minus weighted incentives…” the difference between the MSPR and the transaction price is the maximum discount”, see also [0115]-[0116] & [0171]) – Examiner notes this limitation is given no patentable weight as the limitation does not positively recite a step of performing baseline pricing or deciding an amount of the DMP GAP, but rather merely suggests an intended result (e.g., external activities) of accepting a deal)


With respect to claim 14, Strauss teaches the method of claim 13;
wherein once a deal is approved in the system, the listing cannot be bought on the online vehicle sales platform by any other user ([0007] & [0083] & [0163] suggest when a purchase is finalized the vehicle cannot be bought by another user - Examiner notes this limitation is given no patentable weight as it fails to set forth or positively recite a method step)





Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Horen et al. (U.S. PG Pub No. 2022/0051304, February 17, 2022) teaches a vehicle buying platform that matches buyers and sellers and generates buyer counter-proposals (e.g., reduced prices) based on various deal parameters

Colando (U.S. PG Pub No. 2013/0185155, July 18, 2013) teaches an e-commerce platform that determines a discount to provide a buyer to make up of the difference between a sellers asking price and the buyers proposed price in order to incentivize the transaction to take place.

“Top 13 Sites to Buy and Sell Used Cars” (published on February 21, 2019 at https://www.montway.com/blog/best-sites-buy-sell-used-cars/) teaches various online platforms where vehicle sellers and buyers can engage in vehicle deals.


	Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681